Citation Nr: 0207948	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  00-24 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty with the United States Army 
Air Force from October 1942 to February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for bilateral defective 
hearing and denied service connection for tinnitus.  The 
veteran appealed those determinations, seeking service 
connection for bilateral defective hearing and for tinnitus, 
but withdrew his appeal for service connection for tinnitus 
at his hearing held at the RO in June 2002 before the 
undersigned traveling Member of the Board.  The Board limits 
its consideration herein to the single issue identified on 
the title page of this decision.  

The record shows that the veteran's previous claims for 
service connection for bilateral defective hearing were 
denied by an RO rating decision of September 1948, and again 
by the RO in February 1995.  Those decisions were not 
appealed, and each became final after one year.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)].  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The record shows 
that the veteran and his representative were notified of the 
provisions of the VCAA by RO letter of June 2001 and in the 
Supplemental Statement of the Case issued in September 2001.  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the veteran's appeal to reopen his claim for 
bilateral defective hearing was filed in April 1999, the 
revised regulations cited above pertaining to reopened claims 
are inapplicable to this appeal.  In general, where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam). 

The record shows that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
of required information and evidence and its duty to assist 
him in obtaining all evidence necessary to substantiate his 
claims have been fully met.  The RO has obtained the 
claimant's complete service medical records and service 
administrative and personnel records, as well as all private 
and VA medical records identified by the claimant, and he has 
undergone VA audiometric testing in December 2000.  The 
claimant has appeared and offered sworn testimony in support 
of his claim at a hearing held at the RO in June 2002 before 
the undersigned traveling Member of the Board.  The appellant 
has not argued a notice or duty to assist violation under the 
VCAA, and the Board finds that the appellant was fully 
notified and aware of the type of information and evidence 
required to substantiate his claim.  

Based upon the Board's decision herein that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for bilateral defective hearing, the Board 
is undertaking additional development on that issue, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  After giving notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  A rating decision of September 1948 denied service 
connection for bilateral defective hearing; the veteran 
failed to initiate an appeal and that decision became final 
after one year. 

2.  In January 1995, the veteran undertook to reopen his 
claim for service connection for bilateral defective hearing 
by submitting additional evidence; the RO denied that claim 
by letter of February 1995; the veteran failed to initiate an 
appeal and that decision became final after one year. 

4.  In April 1999, the veteran undertook to reopen his claim 
for service connection for bilateral defective hearing by 
submitting additional evidence.  

5.  The additional evidence submitted to reopen the claim for 
service connection for bilateral defective hearing since the 
last final rating decision of February 1995 includes evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim for service connection for bilateral defective hearing 
is reopened.  38 U.S.C.A. §§ 1110, 5107(a), 5108 (West Supp. 
2001); 38 C.F.R. § 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The evidence of record at the time of the last final RO 
decision of February 1995 denying the veteran's claim for 
service connection for bilateral defective hearing included 
the veteran's complete service medical records, his complete 
service administrative and personnel records; his application 
for VA compensation benefits, received in May 1948, seeking 
service connection for bilateral defective hearing; a letter 
from a private ear, nose and throat specialist, dated in May 
1948; an August 1948 report from the Adjutant General, 
Department of the Army; another application for VA disability 
compensation benefits, received in January 1995; and VA 
outpatient treatment records from the VAMC, Miami, dated in 
January 1995.  

The veteran's service entrance examination in October 1942 
shows that his ears were normal and his hearing acuity was 
20/20, bilaterally (normal).  During hospitalization in 
September 1943 for a skin disorder, his ears were shown to be 
normal.  In January 1945, the veteran was transferred to the 
Station Hospital, Fort Totten, New York, for treatment of an 
acute abscess of the right mandible.  His service medical 
records are silent for complaint, treatment, findings or 
diagnosis of trauma or pathology of the ears, including 
hearing loss, during his period of active service.  At the 
time of his service separation examination, the veteran was 
asked to complete a medical history listing all diseases, 
wounds or injuries, but reported no trauma or pathology of 
the ears.  His service separation examination, conducted in 
February 1946, disclosed that his ears were normal, and his 
hearing acuity was 15/15, bilaterally, for the whispered 
voice (normal). 

The veteran's service administrative and personnel records 
show that his military occupational specialty (mos) was 
Flight Traffic Clerk (2967); that for the last 14 months of 
active service, he served with the 1378th AAF Base Unit; that 
he was a courier and supervised cargo, mail and passenger 
handling during flight, and that he acted as [the] captain of 
[the] planes's representative and was in charge of aircraft 
in flight.  His Report of Service Separation shows that he 
served outside the continental United States while assigned 
to the Ferry Command from May to November 1945.  

The veteran's original application for VA disability 
compensation benefits (VA Form 526), received in May 1948, 
sought service connection for bilateral defective hearing, 
claimed as incurred during active service in December 1945, 
and treated for a period of three days at the Base Hospital, 
Fort Totten, Long Island, New York.  

A letter from a private ear, nose and throat specialist, 
dated in May 1948, stated that he first saw the veteran in 
September 1947 for complaints of bilateral hearing loss, 
worse on the right, for the past two and one-half years.  The 
veteran related that his hearing loss started when flying in 
C-54 aircraft at altitudes of from 7,000 to 9,000 feet while 
on active duty, further indicating that abnormal rates of 
descent from those altitudes were frequent and caused him to 
have difficulty in clearing his Eustachian tubes and 
equalizing pressure.  He stated that since service 
separation, his ears had been plugged up.  On examination, 
the Eustachian tubes were found to open, and his hearing 
acuity was 20/20, bilaterally, for the spoken and whispered 
voice.  The examiner stated, however, that the veteran had a 
7.3% hearing loss, bilaterally, between the frequencies of 
approximately 2000 hertz and 8000 hertz.  Following removal 
of his tonsils, the veteran returned to the office of the 
reporting ear, nose and throat specialist, and it was 
determined that there was some improvement in the low tones, 
with a hearing loss of only 4.3%, while he continued to have 
the same decibel loss between approximately 2000 hertz and 
8000 hertz as shown on his initial visit.  The diagnostic 
impression was hearing defect in the high frequency tone 
range (island type), possibly occupational.  

A VA Form 3101, Request for Information, dated in June 1948, 
asked that the Department of the Army provide any records of 
the veteran's treatment in December 1945 at the Base 
Hospital, Fort Totten, Long Island, New York, for loss of 
hearing.  A response from the Adjutant General, Department of 
the Army, received in August 1948, stated that a review of 
sick reports from Squadron B, 1378th AAFBU, for November 1, 
1945, through December 11, 1945, failed to disclose any 
remarks relative to the veteran.  It was further stated that 
should any additional such sick reports dated after December 
11, 1945, be found, they would be forwarded to the RO.  No 
further sick reports with regard to the claimant were 
forwarded to the RO.  

A rating decision of September 1948 denied service connection 
for bilateral defective hearing on the grounds that hearing 
loss was not shown during active service or on service 
separation examination.  Although the veteran was notified of 
that decision and of his right to appeal, he failed to 
initiate an appeal and that decision became final after one 
year.

In January 1995, the veteran undertook to reopen his claim 
for service connection for bilateral hearing loss by 
submitting another application (VA Form 21-526), in which he 
stated that such condition began in 1952 in Stephensville, 
Newfoundland.  He reported no postservice treatment for that 
condition.  He was notified by RO letter of February 1995 
that his claim for bilateral hearing loss had previously been 
denied in September 1948; that such decision had become 
final; and that new and material evidence was needed to 
reopen that claim.  That letter further notified the veteran 
of his right to appeal that determination, but he failed to 
initiate an appeal and that decision became final after one 
year.  





The foregoing constitutes the evidence of record at the time 
of the last final denial of the veteran's claim for service 
connection for bilateral defective hearing in February 1995.

In April 1999 and subsequently, the veteran undertook to 
reopen his claim for service connection for bilateral 
defective hearing by submitting additional evidence.  The 
evidence submitted in support of that claim includes a VA 
Form 21-4138, Statement of Support of Claim from the veteran, 
received in April 1999; VA outpatient treatment records from 
the Audiology Clinic at the VAMC, Miami, dated in January 
1995; a VA Form 21-4138, Statement of Support of Claim from 
the veteran's representative, received in August 1999; copies 
of documents written by the veteran, including pages from a 
notebook described by the veteran as a "flight log"; 
another VA Form 21-4138, Statement of Support of Claim from 
the veteran, received in May 2000, and accepted as a Notice 
of Disagreement; the veteran's Substantive Appeal (VA Form 
9), received in January 2001; additional VA outpatient 
treatment records from the Audiology Clinic at the VAMC, West 
Palm Beach, dated from December 2000 to March 2001; another 
VA Form 21-4138, Statement of Support of Claim from the 
veteran, received in August 2001; and the transcript of the 
veteran's testimony at his hearing held at the RO in June 
2002 before the undersigned Member of the Board.   

The Board must now determine whether the additional evidence 
submitted since the last final RO decision denying the 
veteran's claim for service connection for bilateral 
defective hearing is both new and material to that issue and 
warrants reopening the claim.  

II.  Analysis

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
38 U.S.C.A. § 5108, 7104;  38 C.F.R. § 20.1105 (2001).  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991 & Supp. 2001); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996);  Barnett v. Brown,  83 F.3d 1380, 1383-
4 (Fed. Cir. 1996);  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a);  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
"New" evidence is that which is not "merely cumulative" of 
other evidence in the record, while "[m]aterial" evidence 
is "relevant and probative of the issue at hand."  Justus 
v. Principi, 3 Vet. App. 510, 512 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In Hodge v. West, 
155 F.3d 1356, 1363  (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  

In  Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist has been fulfilled.  See Vargas-Gonzalez 
v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  This presumption is made only for the purpose of 
determining whether the case should be reopened.  Once the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  Justus, 3 Vet. App. at 513.  
Medical records describing a claimant's current condition are 
not material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  

To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source.  The 
Court has noted that "lay assertions of medical causation . 
. . cannot serve as the predicate to reopen a claim under  38 
U.S.C.A. § 5108.  Just as the [Board] must point to a medical 
basis other than its own unsubstantiated opinion (Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)), the veteran cannot 
meet his initial burden by relying upon his own, or his 
representative's, opinions as to medical matters.  Nor can 
the veteran meet the 'new and material evidence' burden of 38 
U.S.C.A. § 5108 by relying upon such 'evidence'. "  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993), citing Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  38 C.F.R. § 3.156(c).  No additional 
service department records or corrections by the service 
department of former errors of commission or omission in the 
preparation of the prior report or reports have been 
submitted since the final RO rating decision of February 
1995.  

As noted, the additional evidence submitted by the claimant 
since the prior final RO  decision of February 1995 denying 
service connection for bilateral defective hearing includes a 
VA Form 21-4138, Statement of Support of Claim from the 
veteran, received in April 1999.  That document states only 
that the veteran wishes to reopen his claim for service 
connection for bilateral hearing loss, and includes no 
evidence, information or argument in support of that claim.  
That document is not both new and material, but merely 
reiterates the identical assertion previously advanced by the 
veteran at the time of the prior denials of his claim.

Also added to the record was VA outpatient treatment records 
from the Audiology Clinic at the VAMC, Miami, dated in 
January 1995.  That document shows that the veteran was seen 
in the Audiology Clinic in January 1995; that he complained 
of difficulty in hearing his wife or during changes in 
elevation or back ground noise.  He asserted that his hearing 
problems started in service in 1953 when he was aboard an 
aircraft that nose-dived, and that he was in a hospital for 
three days.  VA audiological and audiometry examination 
revealed a mild sloping-to-severe sensorineural hearing loss 
with excellent discrimination, and tympanic membranes were 
normal on the right and slightly negative on the left.  
Reflexes were normal except at 4000 hertz where there was no 
response.  An annual recheck and the purchase of hearing aids 
was recommended.  The Board finds that notes that this 
evidence is not new, but merely reiterates the veteran's 
prior contention that his bilateral hearing loss is due to 
flying in aircraft at high altitudes and experiencing 
abnormal rates of descent from those altitudes, i.e., 
nosedives, and that he was treated for a period of three days 
at a hospital, i.e., the Base Hospital, Fort Totten, Long 
Island, New York.  This additional evidence duplicates 
evidentiary assertions of the veteran previously cited in the 
May 1948 letter from the veteran's private ear, nose and 
throat specialist, and rejected by the RO in its prior final 
rating decision of September 1948.  Further, medical records 
describing a claimant's current condition are not material to 
the issue of service connection.  Morton v. Principi, 3 Vet. 
App. 508, 509 (1992).  

The VA Form 21-4138, Statement of Support of Claim from the 
veteran's representative, received in August 1999, states 
that the veteran flew in C-54 transport aircraft (wing, motor 
and propellers) which had open crew, cargo, and passenger 
areas to the engines which made extremely loud noises within 
the interior of the aircraft.  This assertion is not new, but 
reiterates the veteran's prior statement to his private ear, 
nose and throat specialist in May 1948, when he related that 
his hearing loss started when flying aboard C-54 aircraft 
while on active duty.  

In addition, the Court has noted that "lay assertions of 
medical causation . . . cannot serve as the predicate to 
reopen a claim under  38 U.S.C.A. § 5108.  Just as the 
[Board] must point to a medical basis other than its own 
unsubstantiated opinion (Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991)), the veteran cannot meet his initial burden 
by relying upon his own, or his representative's, opinions as 
to medical matters.  Nor can the veteran meet the 'new and 
material evidence' burden of 38 U.S.C.A. § 5108 by relying 
upon such 'evidence'. "  Moray v. Brown, 5 Vet. App. 211, 
214 (1993), citing Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Thus, the veteran's statement to the VA audiologist relating 
the cause of his bilateral hearing loss to his flying in C-54 
aircraft during active service in neither new nor material to 
the issue of service incurrence of bilateral defective 
hearing, and such does not become new or material by virtue 
of being repeated by the veteran's representative.  

The veteran has also submitted copies of documents which are 
alleged to have been written by him, including pages from a 
notebook described by the veteran as a "flight log".  While 
that material is new in the sense that it has not been 
previously reviewed by agency decisionmakers, the Board notes 
that the cited pages, which are dated in November 1945, do 
not identify the veteran by name or service number, or refer 
to him.  Rather, those entries merely cite flights on C-54 
aircraft, a matter which has already been considered and 
rejected.  However, there is an entry dated November 15th 
showing "Bayside Hosp Ears".  That evidence, which 
according to the veteran's testimony, shows inservice 
treatment of the veteran at Bayside Hospital for ear problems 
in November 1945, has not previously been submitted to agency 
decisionmakers.  As no medical treatment for any trauma or 
pathology of the ears during active service was previously 
advanced, such must be considered both new and material to 
the issue of service connection for bilateral defective 
hearing.

Another VA Form 21-4138, Statement of Support of Claim from 
the veteran, received in May 2000 and accepted as a Notice of 
Disagreement, takes issue with the RO rating decision of 
April 2000, which cites the VA outpatient record of January 
1995 recording the veteran's statement that his problems 
began in 1953, when an aircraft in which he was flying 
"nose-dived".  The veteran asserted that such statement was 
in error, and that the event actually occurred in 1943 while 
he was arriving at Stephensville, Newfoundland, and the 
aircraft suddenly dived, causing his ears to bleed and 
resulting in his hospitalization for three days at Bayside, 
Long Island, New York.  The Board finds that the assertion 
that the veteran's ears began to bleed while on active duty 
following a rapid descent is both new and material to the 
issue of service connection for hearing loss based upon 
inservice ear trauma.  

The veteran's Substantive Appeal (VA Form 9), received in 
January 2001, asserts that on November 10, 1945, he was on 
active duty in the U.S. Air Force flying from the Azores to 
Newfoundland when the plane dived from 20,000 feet to 300 
feet; that this extreme drop in altitude caused his ears to 
bleed and he was taken to the Bayside Long Island Hospital in 
New York, and treated for three days; that such is documented 
in his flight log record which was submitted with his claim.  
He further stated that the plane was a C-54 four-engine 
transport assigned to the Air Transport Command; that such 
aircraft were extremely noisy, and had high-pitched engines.  
He asserted that April 2000 rating decision was in error in 
stating that his problems began in 1953 with the plane nose-
diving; that the incident occurred in 1945 while he was on 
active duty; and that a review of his records would show that 
the incident which caused his hearing loss occurred in 1945 
while he was on active duty, not in 1953 after he left 
service.  


The Board notes that the veteran's original application for 
VA disability compensation benefits states that his hearing 
loss began in December 1945, and that he was treated at the 
Base Hospital, Fort Totten, Long Island, New York.  The May 
1948 letter from the veteran's private ear, nose and throat 
specialist cites the veteran's statement that his hearing 
problems began while he was in service, and no date of onset 
was specified.  In his application for VA disability 
compensation benefits submitted in January 1995, the veteran 
stated that his bilateral hearing loss began in 1952 [sic], 
and that he was treated in 1952 at Stephensville, 
Newfoundland.  The VA outpatient treatment notes, dated in 
January 1995, show that the veteran asserted that his hearing 
problems started in service in 1953 when he was in an 
aircraft that nose-dived, and that he was in a hospital for 
three days.  

A VA Form 21-4138, Statement of Support of Claim from the 
veteran, received in August 2001, cited the attached VA 
outpatient medical records from the VAMC, West Palm Beach.  
The veteran further asserted that his hearing problems began 
on November 10, 1945, when he was on active duty flying from 
the Azores to Stephensville, Newfoundland, when the plane 
nose-dived from 20,000 feet to 300 feet; that since this 
extreme drop in altitude occurred, he had been suffering from 
hearing and ear problems; and that the January 1995 report 
from the VAMC, Miami, audiologist stating that such incident 
occurred in 1953 was erroneous; and that he believes that 
there is sufficient evidence to establish that the incident 
occurred in 1945 and not in 1953.  

Additional VA outpatient treatment records from the Audiology 
Clinic at the VAMC, West Palm Beach, dated from December 2000 
to March 2001, show that the veteran stated that he served in 
the 1378th Army Air Force Air Transport Command as a courier, 
and was constantly exposed to airplane engine noise; that on 
November 10, 1945, the aircraft suddenly nose-dived, 
resulting in a ruptured right tympanic membrane for which he 
was hospitalized from November 15 though 17, 1945; and that 
the January 1995 VA outpatient treatment record from the 
VAMC, Miami, showed the wrong date.  The veteran reported a 
history of military, 

occupational and recreational noise exposure.  Examination 
disclosed no visible or traumatic deformity of either ear, 
otorrhea, excessive cerumen or foreign body in the ear 
canals, and tympanograms were Type A, bilaterally, while 
moderate hearing loss was noted, bilaterally.  The examining 
audiologist stated that the veteran's hearing loss was 
consistent with presbycusis and noise exposure.  

The transcript of the veteran's testimony at his hearing held 
at the RO in June 2002 before the undersigned Member of the 
Board shows that the veteran testified that he was a Flight 
Traffic Clerk while in service; that he flew in noisy C-54 
transport aircraft during 11-hour flights between Europe and 
the United States; and that the aircraft were pressurized but 
not insulated and he wore no ear protection.  He reiterated 
his previous statements that he flew on an aircraft that 
dived from 20,000 feet and that he was treated at Bayside 
Long Island Hospital, New York; that he had no copies of 
hospital records, but had his personal logbook as evidence.  

The Board finds that the veteran's contention that he 
sustained a traumatic rupture of his right tympanic membrane 
while on active duty in November 1945, and that he was 
treated for that condition at Bayside Long Island Hospital 
(rather than at the Base Hospital, Fort Totten, Long Island, 
New York) constitutes evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R.  § 3.156(a);  
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that new and material evidence has 
been submitted to reopen the veteran's claim for service 
connection for bilateral defective hearing.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral defective hearing is 
reopened.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

